OFFICE    OF THE      ATTORNEY     GENERAL     OF TEXAS
                                    AUSTIN




lomormblo A. c. timborn
C!rldmmlDimtriot Attmrnq
lotdon.   texmm

Dear Mr. NiUhoru~                  Opinion im. O-6646
                                   Il.1 Conmtwetlmn      of I

                                   ture la 1048,
                                   ior grmud fur0

          raqr letter      Of
80al00.1)111
          No* 247, pm8,
*I a~ddmrmtlon.
         ThSo Bill aam
Of Crimlnml Prooodun,
nt@tUh8   Of tmmmm.




                                              mhbfeaob    be pm%d
                                             rm ($2) for urn41 &my
                                                  It tho rmgalmr
                                                 eaeu    raaoaed
                                                ehalleaa(tedoa    tbelr
                                                or tam jurl    trmd
                                         lttendm wurt en .'
                        d no greator mm ball be paid ohal-
                         and tmlemllmnregmrdlemm of tR0 Ella-
                        whlob they &ml1 bm mod        se muy
                      rmalrewa lnd tmlosea tmkm ~IItrial
                       oelre the ammo per dlom pm14 petit

            'A.rtlolo1066. m     a? Juriwr. EtaaDjuror in
     tbo dlmtrjot m~irlnml      iRotriat   aourt.     omumtr
     mrt     or eeuuty mourt at 18Wa -00pt        epdml   t&We-
     m     81~6tmleaeu mbmllmqged mm their ro3.rdir8 rhsu
         7 18 RoT c*od b7 lmw, ohm11 remmire ?mllrDmllmrm
     P 64) for emoh day and tmr emoh frmotion Of 8 dm7 he
gonQrmEle A. c. r*bmrm - pmgs a                                        217         -


         lttsadm oourt mm mumb Jur o r to
                                       , he pmid out of
        :,..tho
              jury fund of the mkanty. Jurmra in jugfloe
       ~'wurtm tie mervo In the trial o? orlmfmml om8mo
         ln muaboourtm mhmlf tooolre fifty cent0 (BOf!)
         in emah omso they mlt as jurorm, provided that
         ao Juror la muah oourt mhmll reoelremore than
         One Dmllmr ($l) tar emoh day or frmotion of a
         day ho may w merve mm nob juror. Omad jurerr
       ~~mhmll mmoh reaeive Four Dellarm ($4) tar emob
         dmy and ior emob ?rmoUon of 8 dry that they rj
         mono   as mob-   The memo por diem mhmllbo paid
         to all pOrmmn8 rO@pOUdilI& to tho pFooo@mOt the
         oeurt   but rho lw ueuwd   by tho Oourt i’rmm jury
         menlom top mny oatleer miter being tomtmd on
         their rolr dlro.'
                 wArtlc]: 2122. q   g Jurorm. Emoh +wer
        la the dimtr at or mow     f oourt or mounts oourt
    -at  lmr~mhmll roomiro Vouk ballarm ($4) f&r mmob
 ,.,.
    ‘~drnyor irmotlon o? a day that ho lttmndm mourt
      mm muah juror, to be pmid out oi the juay fund
      of the wunt~~ Cheak dnpmm by Clerk of the Mr
      trtot Court of the Oountr 011 thm Jury Tund mm~
..: ~~30 trmh+wwu       ar ~ctwremont and delirow and
 ."::....~~~f'f'-~:~~~~~r;~al~:,~~t.,~,~r~~
                                      ,~,~;:th*,.,bai~d~~~~~~~~
                                                         ,:,,:,,,,
                                                                 ,, ,,,
                             r?lo -    wr  disp .hmll be  ,,.'
                                                            .I.,..
                                                              ,...
                                                               :%!
                                                                 ..I#?':..:.
                                                                     ,',,..
                                                                       ,I,(
                                                                        i,..:
                                                                            ,/l,l~,,,
                                                                                ,,,,
                                                                                 .& ,:
      81X mmuoty tmxemb
      pmld te all pormmnmresponding to the prooomm
      of the court  but   rho mm    U6nmeQ by the mourt
                   lewlo o for a nya muSe,
         Cr a mjur y                     miter being
         terntedon their rolr dire.*
          ft la our opinion that under aid Artimlem, man-
ltrumd mm a whole, ronlroama mnd tmleaon mummwned tu mow0
On a mpmmiml renlrm are entitled to $2.00 Per day for emmb
day they lttmnd mmurt, it they rmmpmnd to mmld uaraonm~~mnd
819 unQer emtb uaminod by the oourt on their rolr direa
vmnlraen lmQ tmlorwn, rho are mooepted 88 jurors8 lro en-
titled tm $4.00 tar emeb dmy they attend wurt in 8 pmrtlmu-
hr  88~.
          If 8 fpmr  ImQaaaned on 8 8pmoimlrenlro or mm 8
tmle,rnu therwn,  and fm not mxmm&ned under mmtbby tdte
-UN,  he 1s not entltlmd te my pmJ=
          Bmob juror nnmaoaod for duty for wrviom la the Mm-
t-et  or Cowt~ Uetwte or Oouaty Court-•t4mwr a,    in rempmamo
tO nld wmmohmlppmrm 8nQ im examined by tbo mOmPt UDQOr 08th
    0. b&e +ol,      air.,     mad thou UO-06          iOr -7         -@mom) 18 omt*tled
    tm #-d&30 for     emoh day bm lttmndmd           mmmrt.  If ho im mmt UOU@Od
    but ia ,om        ih     t0 new.     On    the pUI.1, ho 10 Wtif1.d t0 &m
                                             , wprdloms
                                        43mQFt                   of whothor be motuml-


               A firor W!IO la mamaned lmd doom net lppmmr mad la not
I *ora te be umal~d       08 bls +olr din, lm not lntltlmd to any
: P@Y*
               In no event ia 8 *rot e8tltled to temelve oompeamm-
1 tlon ?er m0ro t?mm tba ulma    8llerrodfor any one dmy*- Ia
  ofbor wordm, ii bo ihoald bo -mod    ma tbm roLpl@r  jwy  mod
    on tbo   8peoiml renlrm, he mmuld not bo pm14 tot &re tbmn the
    mUimm     ieo, Fmgmrdlmmo of whothor hm mmmom on thm mpdolml vt
    mire mad 8 petit jnm             durlhg one mad tbo saw             dare

               m      armr       in thm Jumtloo Court        la entitled to rlSty
    oonta ior ti&       eridmmf  memo em wblob hm MV   df mm l jutof* bet
            teoef+e
    o ma no t           mer ethan $lAO for emob day he wrvom*      1n~otb.r                     *
    word@, if ho      mhmuld mit in tbo trial of 8, orinrlhml mm@* p;; bT
    or aor6~dmym, bm vould on17 bm ~afltlo~d,
                                            to flff7 monfm.
    mbmuld dt la the Mel    of two or wtd~orirlnml ommmi 011the s-0
    Umy, be wmuld bm ontltlmd tm ~17 $lbi.@J'-
                An     aitirens        who    an   amboned   to sow0       mm ecnmd   &rota
! mmd rmmpond tbdnto, and wbe lrm uulned    under omtb on their
' TOir dlro,mrd mntltlmd to $t.od for ommh day they rrf mom@.    1,
  Oitfrea ened     mm & md    juror, who la not umalned under 08th
  em blm welt &in mm tm him qumllflomtionmfor sOWi       @a 8 @mnd
~ )mrOt, woutfdnet be entitled to ray pmf* Ii&e lm.mo u@dhed
, UM mzom&,. bo 'la mntltlod ta $4.00 for .emcdi dmy b0 lttmndmd
  mrt prlor'te the tdmo ho warnoxoused*
                &  mf.,&m~,&WlQmntprrrpamoiof thm Bl?l lm to l%lW
    llti8em*   * mm mamd       te mm-0 on tho mrmnd 0t pmtlt @rl6m
1   1~ mar bititiet aad County Courter fe rmmo1~0 momm mpmaUtiom#
f   It they n-ad     te the ue!mam, mad lro uult~ed bT tbe Wnltf mn
1   tklt toir dire pe~mtlro to exmumem or qumllflmmtlone~mnd ltt
:   lftw being -no+       on tholr vmlr d%ro, mro umumed  Irma ~OW¶OO*
1
!
r               me     &of     alme olearlf lnoremnm            the    kw 8hlm)lrid     It-r@
I   -Wlto     unde+    the     Old   lam.